





CITATION:
Tiernan v. Dietrich, 2011
          ONCA 263



DATE: 20110405



DOCKET: M39190 & M39260 (C52537)



COURT OF APPEAL FOR ONTARIO



Laskin J.A. (In Chambers)



BETWEEN



Peter K. Tiernan, M.D.



Applicant
          (Respondent in Appeal/Responding
          Party in M39190
Moving Party in M39260)



and



Edgar J. Dietrich



Respondent
          (Appellant in Appeal/ Moving
          Party in M39190
Responding Party in
          M39260)



Edgar J. Dietrich, acting in person, appellant/moving party in
          M39190/responding party in M39260



Edmund J. Stevens, for the respondent/responding party in
          M39190/moving party in M39260



Heard in writing




On appeal from the order of Justice
          John Murray of the Superior Court of Justice, dated July 30, 2010 and on a
          motion for a stay pending appeal (M39190) and on a motion for security for
          costs (M39260).



ENDORSEMENT



[1]

The appellant, Edgar Dietrich, seeks a stay of the
    order of Murray J. dated July 30, 2010, pending his appeal of that order.  The respondent, Peter Tiernan, opposes the
    stay, and seeks security for the costs of the appeal.  The appeal is scheduled to be heard by this
    court in late May.

Background

[2]

Dietrich
    is a former attorney in Michigan.  In May
    2007, after a 3½-week jury trial, Tiernan obtained a judgment in Michigan
    against Dietrich for approximately $2.1 million.  Tiernan then sought to register and enforce
    the judgment in Ontario.  The parties
    entered into Minutes of Settlement, which were incorporated into the order of
    OConnell J., dated November 16, 2007.  Under that order, the Michigan judgment against Dietrich was registered
    in Ontario as a judgment of the Superior Court.  However, under paragraph 2 of the order, enforcement of the judgment was
    stayed pending Dietrichs appeal in the State of Michigan.

[3]

On
    March 31, 2010, the Court of Appeals for the State of Michigan dismissed
    Dietrichs appeal.  Dietrich has sought
    leave to appeal the dismissal to the Michigan Supreme Court.  That motion was pending at the time of the
    argument of the motions before me.  Nonetheless, following the dismissal of Dietrichs appeal by the
    Michigan Court of Appeals, Tiernan moved to set aside the stay of the
    enforcement of the Ontario judgment ordered by OConnell J.  As I have said, under paragraph 2 of his
    order, OConnell J. stayed enforcement pending Dietrichs appeal.  As this appeal had been dismissed, Murray J.
    lifted the stay of the enforcement of the Michigan judgment in Ontario.  Dietrich has appealed Murray J.s order.  It is this appeal that will be heard in late
    May and is the subject of the motions before me.

[4]

The
    reason why Tiernan seeks to enforce his Michigan judgment in Ontario is to
    execute against a property in Kincardine, valued, according to his affidavit
    material, at $525,000.  Dietrich was at
    one time a joint tenant of the Kincardine property, and after the death of the
    co-joint tenant in April 2006, became the sole owner.

[5]

However,
    in November 2008, Dietrich both made an assignment in bankruptcy in Michigan
    and on the same day, conveyed title to the Kincardine property to his grandson,
    Eric Justin Dietrich, for nominal consideration.  In July 2009, Dietrich arranged for his
    grandson to grant a life interest in the Kincardine property to Dietrichs
    former wife.

[6]

In
    June 2010, a judge of the United States Bankruptcy Court in Michigan declared
    the conveyance to Eric Justin Dietrich fraudulent and void.  The Bankruptcy Court held that the property
    belonged to the bankruptcy estate subject to Tiernans lien rights.

[7]

Finally,
    three judges of the Superior Court have made costs orders against
    Dietrich.  None of the costs orders have
    been paid.  Against this background, I
    turn to the two motions before me.

1.
Dietrichs request for
    a stay

[8]

Dietrich
    argues that his appeal automatically stays the order of Murray J.  Alternatively, he seeks a stay of that
    order.  Dietrichs appeal is not an
    appeal of a money judgment but rather of the lifting of the stay of the
    enforcement of a money judgment.  In
    effect, Dietrich seeks to reinstate the stay that Murray J. lifted.  I am inclined to the view that Dietrichs
    appeal does not automatically stay Murray J.s order.  In other words, his appeal does not
    automatically reinstate the stay ordered by OConnell J.

[9]

And,
    in my opinion, Dietrichs request for a stay has no merit for the simple reason
    that he has no interest in the Kincardine property.  His bankruptcy estate controls title to the
    property.  Even if I were to disregard
    the bankruptcy proceedings in Michigan, Dietrich himself voluntarily conveyed
    title to the Kincardine property to his grandson.  On either basis, he has no standing to claim
    a stay of enforcement proceedings against that property.  Accordingly, his motion for a stay is
    dismissed.

2.
Security for costs of
    the appeal

[10]

Tiernan
    seeks security for costs of the appeal.  Under rule 61.06(1)(a) of the
Rules
    of Civil Procedure
, a judge of this court may order security for costs
    where there is good reason to believe that the appeal is frivolous and
    vexatious and that the appellant has insufficient assets to pay the costs of
    the appeal.  Tiernan meets both prongs of
    rule 61.06(1)(a).

[11]

I
    see no merit in Dietrichs appeal.  His
    appeal in Michigan was dismissed.  That
    dismissal justifies lifting the stay ordered by OConnell J.  Dietrichs motion for leave to the Michigan
    Supreme Court does not afford any basis to overturn Murray J.s order.  The order of OConnell J. contemplated solely
    the appeal to the Michigan Court of Appeals, and Dietrich was unsuccessful on
    that appeal.

[12]

Dietrich
    has no assets in Ontario.  He has failed
    to pay three costs orders.  He conveyed
    away the Kincardine property, which apparently was his sole asset in this
    province.  Even if he had maintained
    title to it, the value of the property is but one quarter of the judgment
    against him.

[13]

Thus,
    in my view, Tiernan is entitled to an order for security for costs.  He has not filed a proposed bill of
    costs.  I order that Dietrich pay $5,000
    for security for the costs of the appeal.  That amount must be paid at least seven days before the hearing of the
    appeal.

[14]

Tiernan
    is entitled to the costs of these motions, which I fix in the amount of $750,
    inclusive of disbursements and applicable taxes.

John Laskin J.A


